Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE

I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following changes to the claims where approved by Examiner and Atty. Benjamin Volk, Jr. # 48,017.
The application has been amended as follows:
CLAIM  16.	Cancelled
CLAIM  17.	Cancelled
CLAIM  18.	Cancelled
CLAIM  19.	Cancelled
CLAIM  30.	Cancelled

II. ALLOWABLE SUBJECT MATTER

The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 and 20 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…method for enhanced security in a computer system that includes a system controller and a resource that is connectable to a network, the method comprising: disabling connectivity for the resource with respect to the network; enabling a connection between the network-disabled resource and the system controller via at least one of an in-band management connection and a storage area network (SAN) connection between the network-disabled resource and the system controller; running one or more commands on the network-disabled resource under control of the system controller via the enabled connection; after the running of the one or more commands, disabling the connection; and after the connection is disabled, enabling connectivity for the resource with respect to the network; the method thereby isolating the resource from connecting to the system controller via while the resource is enabled to connect[[ed]] to the network, 

The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. The sited prior art include Wolff (US 6,886,035), and from the currently sited IDS Doddavula (US 2012/0089726) and Pasala et al., (US 2013/0132561) all disclose a type of memory or cloud computing environment. However, none of the currently sited prior art teach “…security in a computer system that includes a system controller and a resource that is connectable to a network, the method comprising: disabling connectivity for the resource with respect to the network; enabling a connection between the network-disabled resource and the system controller via at least one of an in-band management connection and a storage area network (SAN) connection between the network-disabled resource and the system controller; running one or more commands on the network-disabled resource under control of the system controller via the enabled connection; after the running of the one or more commands, disabling the connection; and after the connection is disabled, enabling connectivity for the resource with respect to the network; the method thereby isolating the resource from connecting to the system controller via while the resource is enabled to connect[[ed]] to the network….” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 

/Tammara R Peyton/
Primary Examiner, Art Unit 2184
July 31, 2021